       Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 1 of 17




 1 Todd M. Schneider (SBN 158253)
   Joshua G. Konecky (SBN 182897)
 2
   Matthew S. Weiler (SBN 236052)
 3 SCHNEIDER WALLACE
   COTTRELL KONECKY LLP
 4 2000 Powell Street, Suite 1400
   Emeryville, CA 94608
 5 Telephone: (415) 421-7100

 6 tschneider@schneiderwallace.com
   jkonekcy@schneiderwallace.com
 7 mweiler@schneiderwallace.com

 8 Peter B. Schneider (pro hac vice forthcoming)
   Edward R. Batten (pro hac vice forthcoming)
 9 Ryan R. Hicks (pro hac vice forthcoming)
   3700 Buffalo Speedway, Suite 300
10 Houston, Texas 77098
   Telephone: (713) 338-2560
11
   Facsimile: (415) 421-7105
12 pschneider@schneiderwallace.com
   ebatten@schneiderwallace.com
13 rhicks@schneiderwallace.com

14

15
                                 UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17

18
   O'BRIEN SALES AND MARKETING, INC.,                  Case No. 20-cv-2951-MMC
19 on behalf of itself and other similarly situated,

20                                                     SECOND AMENDED COMPLAINT
                                      Plaintiff
21
            v.
22                                                     CLASS ACTION

23 TRANSPORTATION INSURANCE COMPANY,

24                                    Defendant.
25

26
27

28
                                      SECOND AMENDED COMPLAINT
                                                                       Case No. 20-cv-2951-MMC
        Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 2 of 17




 1                                  SECOND AMENDED COMPLAINT
 2           Plaintiff O’Brien Sales and Marketing, Inc. (“Plaintiff”), individually and on behalf of the

 3 other members of the below-defined nationwide classes (collectively, the “Class”), brings this

 4 declaratory relief class action against Defendant Transportation Insurance Company

 5 (“Transportation”). Additionally, Plaintiff asserts an individual claim against Transportation for

 6 breach of contract.

 7 I.        INTRODUCTION
 8           1.     COVID-19 has interrupted businesses nation-wide, causing itself, or through

 9 issuance of government orders, devastating losses to Plaintiff and other policyholders.

10           2.     Defendant, Transportation Insurance Company, is obligated to cover Plaintiff’s

11 losses under the terms of the insurance contract it issued to Plaintiff, which is identical in all material

12 respects to those policies issued to other Class Members.

13           3.     Although COVID-19 is a caused by virulent virus strain, SARS-CoV-2, that is novel

14 to humans, the damage it inflicts is the type of physical damage covered by “all risk” policies such

15 as those issued by Transportation. The virus’s inherent danger is its physical presence.

16           4.      Plaintiff purchased insurance coverage from Defendant to protect against the risk

17 of losses from the suspension of its businesses. Plaintiff purchased a “Special Property Coverage”

18 insurance policy that included “Business Income” coverage that broadly covered risks due to
19 closure, shut down, or slowdown of Plaintiff’s business.

20           5.     The policy also included “Extra Expense” coverage, that provides for additional

21 costs and expenses that are necessary to continue operations after an interruption to business

22 operations has occurred.

23           6.     The Special Property Coverage Form also includes “Civil Authority” coverage,

24 which applies when a civil authority such as the Governor of California or local authority takes

25 action that prohibits physical access to covered businesses premises.

26           7.     “Civil Authority” coverage is implicated by the COVID-19 epidemic because the
27 virus was physically present at businesses and other public places near Plaintiff’s and Class

28                                                      -1-

                                        SECOND AMENDED COMPLAINT
                                                                                     Case No. 20-cv-2951-MMC
       Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 3 of 17




 1 Members’ businesses.

 2          8.     Plaintiff’s business, and its premises, were physically damaged by the presence of

 3 the virus that causes COVID-19. Plaintiff’s business was suspended by the presence of the virus

 4 and Plaintiff was required to take measures to prevent further interruption and damage.

 5          9.     Defendant has broadly refused to pay any amount of coverage for claims made under

 6 the Business Income, Extra Expense, or Civil Authority coverage. These refusals were not made on

 7 the basis of any of Plaintiff or Class Members’ individual circumstances. On information and belief,

 8 the refusal to pay is uniform and is part of Defendant’s business strategy.

 9          10.    Plaintiff and Class Members have tendered claims under the Business Income, Extra

10 Expense, Civil Authority, and any and all other applicable coverage related to the virus that causes

11 COVID-19, but Defendant has refused to pay.

12 II.      JURISDICTION AND VENUE
13          11.    This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332, because

14 Defendant and at least one Class member are citizens of different states, and because the Class

15 consists of at least 100 members and the amount in controversy exceeds $5,000,000 exclusive of

16 interest and costs.

17          12.    Venue is proper in this District under 28 U.S.C. § 1391, because Defendant conducts

18 business in this District, Class Members are likely located in this District, and certain of the acts
19 and conduct giving rise to the claims occurred within the District.

20 III.     PARTIES
21          13.    Plaintiff O’Brien Sales & Marketing, Inc. is a marketing agency located in Newport

22 Beach, California.

23          14.    Defendant Transportation Insurance Company (“Transportation”) is a corporation

24 with its headquarters located at CNA 151 North Franklin Street, Chicago, Illinois 60606.

25 Transportation is authorized to write, sell, and issue insurance policies providing property and

26 business income coverage in California and throughout the United States.
27

28                                                  -2-

                                      SECOND AMENDED COMPLAINT
                                                                                 Case No. 20-cv-2951-MMC
       Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 4 of 17




 1 IV.      FACTUAL ALLEGATIONS

 2          15.     Defendant issued Plaintiff Policy No. B 5094898147. On information and belief, this

 3 policy is similar in all material respects to policies issued to other Class Members.

 4          16.     Plaintiff’s Policy contains coverage for Business Income, Extra Expense, and Civil

 5 Authority.

 6          17.     The “Covered Property” under Defendant’s policy is located at 2901 West Pacific

 7 Coast Highway 235, Newport Beach, California 92663.

 8          18.     Defendant’s policy contains a Special Property Coverage Form that is an “all risk”

 9 policy that covers all “direct physical loss or damage” to the Covered Property.

10          19.     “All risk” policies cover all damage from all sources unless it is specifically

11 excluded. There is no exclusion or limit for damages from viruses in the Policy.

12          A.      Business Income Coverage

13          20.     With respect to Business Income, Transportation “will pay for the actual loss of

14 Business Income you sustain due to the necessary ‘suspension’ of your ‘operations’ during the

15 ‘period of restoration.’ The ‘suspension’ must be caused by direct physical loss of or damage to

16 property at the described premises. The loss or damage must be caused by or result from a Covered

17 Cause of Loss.”

18          21.     “Suspension” is defined in Transportation policies as “The partial or complete
19 cessation of your business activities” or “That a part or all of the described premises is rendered

20 untenantable”

21          22.     “Period of restoration” “means the period of time that … [b]egins with the date of

22 direct physical loss or other damage caused by or resulting from any Covered Cause of Loss at the

23 described premises.”

24          23.     As alleged herein, “Business Income” is net income that Plaintiff would have earned

25 or incurred, and continuing normal operating expenses incurred, including payroll. “Extra Expense”

26 are costs that Plaintiff incurred during the “period of restoration” of the Covered Property that would
27 not have been incurred if there had been no direct physical loss or damage to the Covered Property.

28                                                   -3-

                                       SECOND AMENDED COMPLAINT
                                                                                  Case No. 20-cv-2951-MMC
       Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 5 of 17




 1          24.    By the Business Income coverage, Defendant agreed to pay for Plaintiff’s and Class

 2 Members’ actual losses business income suffered during the suspension of Plaintiff’s and Class

 3 Members’ businesses. Coverage runs through the “Period of Restoration,” which is ongoing due to

 4 direct physical loss from COVID-19.

 5          25.    Losses due to COVID-19 is a “Covered Loss” under the Policy.

 6          B.     Extra Expense Coverage

 7          26.    Under Transportation policies “Extra Expense means reasonable and necessary

 8 expenses you incur during the ‘period of restoration’ that you would not have incurred if there had

 9 been no direct physical loss of or damage to property caused by or resulting from a Covered Cause

10 of Loss.”

11          27.    Extra Expense coverage includes costs incurred to “[a]void or minimize the

12 ‘suspension’ of business and to continue ‘operations’ at the described premises or at replacement

13 premises or temporary locations, including relocation expenses and costs to equip and operate the

14 replacement premises or temporary locations; or … [m]inimize the ‘suspension’ of business if you

15 cannot continue ‘operations.’”

16          28.    Extra Expense also includes costs “to repair or replace the property, but only to the

17 extent it reduces the amount of loss that otherwise would have been payable under … Business

18 Income.”
19          C.     Civil Authority Coverage

20          29.    Civil Authority coverage under Transportation policies provides added Business

21 Insurance and Extra Expense coverage when physical damage to nearby properties causes losses at

22 Covered Property.

23          30.    The policies allow Plaintiff and Class Members to “extend that insurance to apply to

24 the actual loss of Business Income you sustain and reasonable and necessary Extra Expense you

25 incur caused by action of civil authority that prohibits access to the described premises.”

26          31.    “The civil authority action must be due to direct physical loss of or damage to
27 property at locations, other than described premises, caused by or resulting from a Covered Cause

28                                                   -4-

                                      SECOND AMENDED COMPLAINT
                                                                                Case No. 20-cv-2951-MMC
          Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 6 of 17




 1 of Loss.”

 2            D.      COVID-19 Triggers Business Income, Extra Expense, and Civil Authority

 3                    Coverage.

 4                    1.     Virus Presence At the Covered Premises Is Alone Sufficient to Trigger

 5                           Coverage.

 6            32.     The presence of a virus is a physical interaction with property, making it dangerous

 7 and less valuable. This damage is direct, in that the presence of virus particles alone is enough to

 8 make the property dangerous and less valuable.

 9            33.     Persons infected with COVID-19 spread the virus through the release of virus

10 particles in talking, breathing, coughing, and sneezing. A mere sneeze can spread millions 1 or

11 even hundreds of millions 2 of virus particles. As little as a dozen particles can infect an adult.

12            34.     SARS-CoV-2 can live for days on surfaces such as doorknobs, faucet handles,

13 counters, desks, and carpeting. 3

14            35.     A study from an intensive care unit in a hospital suggests that SARS-CoV-2 can

15 travel around four meters through the air. 4

16            36.     Insurance carriers know that viruses cause damage to property.

17            37.     In July 2006 the Insurance Services Office (“ISO”), a leading insurance industry

18 advisory and ratings company, issued a circular that “introduces [a] new endorsement . . . Exclusion
19 Of Loss Due To Virus Or Bacteria, which states that there is no coverage for loss or damage caused

20 by or resulting from any virus, bacterium or other microorganism that induces or is capable of

21 inducing physical distress, illness or disease.”

22            38.     The July 2006 ISO circular explained “Disease-causing agents may render a product

23 impure (change its quality or substance), or enable the spread of disease by their presence on interior

24
     1
25       https://www.texastribune.org/2020/04/02/texas-er-doctors-demand-rapid-testing-coronavirus/
     2
26    https://acis.cals.arizona.edu/community-ipm/home-and-school-ipm-newsletters/ipm-newsletter-
     view/ipm-newsletters/2020/03/30/people-unite-against-the-threat-of-covid-19
27   3
         https://www.nejm.org/doi/full/10.1056/NEJMc2004973
28   4                                                -5-
         https://wwwnc.cdc.gov/eid/article/26/7/20-0885_article
                                         SECOND AMENDED COMPLAINT
                                                                                  Case No. 20-cv-2951-MMC
       Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 7 of 17




 1 building surfaces or the surfaces of personal property. When disease-causing viral or bacterial

 2 contamination occurs, potential claims involve the cost of replacement of property (for example, the

 3 milk), cost of decontamination (for example, interior building surfaces), and business interruption

 4 (time element) losses.”

 5          39.    The physical presence of COVID-19 caused “direct physical loss of or damage

 6 to” each “Covered Property” under the Policy, and the policies of the other Class members. COVID-

 7 19 damaged the “Covered Property” by requiring it to be shut down and/or making it inherently

 8 dangerous. It was necessary for Plaintiff to shut down business operations in the “Covered Property”

 9 due to the damage to its property and that of nearby property.

10          40.    Additionally, COVID-19 and the resulting pandemic led to “direct physical loss of”

11 Plaintiff’s covered property. Plaintiff was unable to use the Covered Property because of the virus.

12          41.    Orange County has had at least 60,000 cases of COVID-19 and over 1,400 deaths.

13          42.    Newport Beach has like all American communities been impacted by the COVID-

14 19 pandemic.

15          43.    The nature of the covered property has been fundamentally altered because it went

16 from being a safe and profitable place to do business, to being unsafe.

17          44.    There has been COVID-19 infections in the building where O’Brien’s business is

18 located in Newport Beach. An executive at a business that operates boat tours, located across the
19 hall from O’Brien on its floor of the business office O’Brien shares with numerous other businesses,

20 contacted COVID-19 in the early days of the pandemic. He died because of COVID-19 in April

21 2020.

22          45.    Personnel at other offices in O’Brien’s office building have tested positive for

23 COVID-19 throughout the pandemic.

24          46.    Individuals who work at O’Brien’s office building have tested positive for Covid-19

25 during each month of the pandemic..

26          47.    Use of the covered property remains dangerous because persons who may be infected
27 continue to use the premises. Workers continue to be infected each month of the pandemic.

28                                                  -6-

                                      SECOND AMENDED COMPLAINT
                                                                               Case No. 20-cv-2951-MMC
         Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 8 of 17




 1          48.     On information and belief, that COVID-19 is spread by asymptomatic persons

 2 presents risks to business premises. Person-to-person transmission, as happens at office buildings,

 3 is the primary mode of transmission for COVID-19.5

 4          49.     Two of O’Brien’s employees have tested positive for COVID-19. O’Brien’s business

 5 was negatively impacted by these infections, and also by infections at O’Brien’s clients and vendors

 6 in southern and northern California, which has further interrupted O’Brien’s business.

 7          50.     O’Brien’s marketing and promotion business has two sides, one that is media buying

 8 for clients (including prominent brands such as Gallo, Heineken, Jägermeister, as well as restaurants

 9 and car dealerships) on local television and radio stations in California. The other side of O’Brien’s

10 business is marketing and promotion for professional sports teams such as the Oakland Athletics

11 and the San Jose Earthquakes.

12          51.     O’Brien’s offices are equipped for in person visits by clients who wish to promote

13 their products, and vendors that hope to have O’Brien purchase air time or advertising from them.

14 O’Brien has conference rooms, video equipment, and computers that facilitate these in person visits.

15 As with many American businesses, O’Brien’s ability to operate its business without the use of

16 principal business offices has been diminished.

17          52.     O’Brien’s business has been directly impacted. On O’Brien’s business premises,

18 workers, vendors, and clients come into close contact.
19          53.     Due to safety concerns about COVID-19, and in accordance with state orders,

20 O’Brien stopped using its business offices to host clients and vendors. The inability to use its offices

21 for its intended purposes has interrupted O’Brien’s business.

22                  2.      Civil Authority Coverage Is Triggered Here.

23          54.     The “Civil Authority” provisions of the Policy have likewise been triggered here.

24 The Governor of California has issued Executive Orders, including Executive Order N -33-20,

25 that limit or reduce the normal business operations of businesses in Plaintiff’s community.

26 Governor Newsom’s Proclamation of State of Emergency is authorized by Government Code
27
     5
    https://www.cdc.gov/media/releases/2020/s0522-cdc-updates-covid-transmission.html(last edited
28 May 23, 2020).                              -7-

                                       SECOND AMENDED COMPLAINT
                                                                                  Case No. 20-cv-2951-MMC
       Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 9 of 17




 1 Section 8625 which requires the Governor find the existence of the circumstances described in

 2 Government Code Section 8558(b). Those circumstances include “conditions of disaster or of

 3 extreme peril to the safety of persons and property” caused by conditions such as epidemics.

 4 Executive Order N-33-20, which ordered the closure of class members’ businesses, is premised

 5 on a finding by the Governor of extreme peril to property as a result of the epidemic.

 6          55.    State and local government across the national have issued similar orders.

 7          56.    The orders issued by state and local governments limit and restrict business

 8 hours; require closure of certain businesses altogether; limit the number of guests that may be

 9 allowed inside a business premises at one time; and require distancing between patrons that

10 imposes additional limits on business operations.

11          57.    The premise of all these orders is that the virus that causes COVID-19 is

12 physically present in proximity to Plaintiff’s Covered Property. Due to the omnipresence of the

13 virus, executive orders were issued due to the “community spread” of COVID-19. Community

14 spread was only possible because the virus that causes COVID-19 was physically present in

15 public places and businesses in Newport Beach and across the nation.

16          58.    Due to these executive orders, Plaintiff and Class Members could not access their

17 businesses on Covered Property.

18          59.    Plaintiff and Class Members lost Business Income and paid Extra Expense as a result
19 of COVID-19.

20          60.    Plaintiff submitted a claim to Defendant, but Defendant has denied Plaintiff’s claim.

21          61.    Defendant’s denial of Plaintiff’s claim is part of a common plan or business policy

22 that applies to all Class Members. Defendant will not pay any claims related to COVID-19,

23 regardless of the merits of these claims.

24          62.    That Defendant has a corporate policy to not pay claims related to COVID-19 was

25 confirmed by the comments of the Chief Executive Officer of CNA Financial Corporation (“CNA”),

26 Transportation’s parent company. Transportation is a CNA company and follows CNA corporate
27 policy. Transportation resides in CNA’s headquarters and is a subsidiary of CNA’s parent

28                                                  -8-

                                     SECOND AMENDED COMPLAINT
                                                                                Case No. 20-cv-2951-MMC
      Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 10 of 17




 1 company.6 CNA’s CEO Dino Robusto as made CNA and Transportation’s policy perfectly clear

 2 with respect to COVID-19 coverage: “So, let me start here. Our property policies require direct

 3 physical damage to the property from a covered peril for coverage to attach. And on property

 4 policies, whether issued in the US or international, all have exclusions barring coverage for viruses.

 5 There are a very few policies where coverage may exist on small participation in our Lloyd's

 6 operation, but the total limit exposed is de minimis. So, with respect to business interruption, our

 7 property policy exclusionary language does not provide coverage for COVID-19…”7

 8          63.     Robusto made this statement to stock analysts, for the benefit of CNA shareholders.

 9          64.     Robusto confirms that it is CNA and Transportation’s corporate policy to deny

10 COVD-19 related losses claimed under property insurance policies regardless of what the policies

11 actually say.

12 V.       CLASS ACTION ALLEGATIONS
13          65.     Plaintiff brings this action pursuant to Rules 23(a), and 23(b)(1), 23(b)(2), 23(b)(3)

14 and/or 23(c)(4), of the Federal Rules of Civil Procedure, individually and on behalf of all others

15 similarly situated. Plaintiff seeks to represent the following classes of Transportation

16 policyholders for purposes of obtaining declaratory judgement:

17          66.     The “Business Income Class”: All persons and entities with Business Income

18 coverage under an insurance policy issued by Transportation that suffered an interruption of
19 business due to COVID-19 at the premises covered by the business income coverage.

20          67.     The “Extra Expense Class”: All persons and entities with Extra Expense coverage

21 under a policy issued by Transportation that paid or incurred costs in seeking to minimize the

22 suspension of business in connection with COVID-19 at the premises covered by their

23 Transportation property insurance policy.

24          68.     The “Civil Authority Class”: All persons and entities with Civil Authority

25

26          6

     https://www.sec.gov/Archives/edgar/data/21175/000095013703001707/c75546exv21w1.htm
27
            7
           https://www.fool.com/earnings/call-transcripts/2020/05/05/cna-financial-corp-cna-q1-
28 2020-earnings-call-trans.aspx                 -9-

                                       SECOND AMENDED COMPLAINT
                                                                                   Case No. 20-cv-2951-MMC
      Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 11 of 17




 1 coverage under a policy issued by Transportation that suffered loss of Business Income and/or

 2 Extra Expense caused by an order closing businesses and public spaces due to COVID-19.

 3          69.       Defendant and any of its members, affiliates, parents, subsidiaries, officers,

 4 directors, employees, successors, or assigns; governmental entities; and the Court staff assigned to

 5 this case and their immediate family members are excluded from each class.

 6          70.       Each of the Rule 23 requirements are satisfied here.

 7          71.       There is “numerosity” under Rule 23(a)(1) because Class Members are so

 8 numerous that joinder is impracticable. On information and belief Class Members consist of

 9 hundreds or more of persons and entities across the United States.

10          72.       Class Members are ascertainable because they can be readily identified based on

11 Defendant’s records, including insurance policies issued by Defendant and electronic databases

12 maintained by Defendant that identify Class Members by their names, policies, or other

13 personally identifiable information, including their addresses and the Covered Property under

14 their policies.

15          73.       “Commonality” and “predominance” may be established under Rule 23(a)(2) and

16 Rule 23(b)(3) because this action involves common issues of law and fact that determine

17 coverage under the policies at issue here. Such questions include, but are not limited to:

18                •   Whether Plaintiff and Class Members paid premiums in exchange for all-risk
19                    property policies containing Business Income, Extra Expense, and Civil Authority

20                    coverage;

21                •   Whether Class Members suffered a covered loss based on the Business Income,

22                    Extra Expense, or Civil Authority coverage;

23                •   Whether COVID-19 triggered a covered loss under the Business Income, Extra

24                    Expense, or Civil Authority coverage;

25                •   Whether Defendant improperly denied claims for coverage under the Business

26                    Income, Extra Expense, or Civil Authority coverage based on the position these
27                    provisions do not cover COVID-19;

28                                                     -10-

                                         SECOND AMENDED COMPLAINT
                                                                                    Case No. 20-cv-2951-MMC
      Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 12 of 17




 1                •   Whether Defendant breached its obligations under insurance policies with Business

 2                    Income, Extra Expense, or Civil Authority coverage by denying claims en masse;

 3                •   Whether Plaintiff and Class Members are entitled to a declaratory judgment that

 4                    COVID triggers coverage under Business Income, Extra Expense, or Civil

 5                    Authority coverage; and

 6                •   Whether Plaintiff and Class Members are entitled to attorneys’ fees, court costs,

 7                    and other costs incurred in prosecuting this class action litigation.

 8          74.       Plaintiff’s claims are typical of other Class Members’ claims for purposes of Rule

 9 23(a)(3) because, on information and belief, Defendant has issued blanked denials of coverage

10 based on a uniform policy to not pay out claims for COVID-19 related claims for Business

11 Income, Extra Expense, or Civil Authority coverage. Plaintiff’s injuries, like those of other Class

12 Members, are caused directly by these denials of coverage.

13          75.       Plaintiff is an adequate class representative under Rule 23(a)(4) because Plaintiff’s

14 interests are aligned with those of other Class Members. Plaintiff has retained counsel experienced

15 in class action litigation, and insurance recovery. Plaintiff is willing, ready, and able to prosecute

16 this action against Defendant on behalf of other policyholders.

17          76.       For purposes of Rule 23(b)(1) and Rule 23(b)(3), maintaining a class action is

18 superior to individual litigation of Business Income, Extra Expense, or Civil Authority coverage
19 because of the inherent risk of inconsistent results on common factual and legal issues that arise

20 from common facts. These coverage issues and Defendant’s position with respect to COVID-19

21 should be determined on a representative basis to achieve efficiency and finality. Individual

22 litigation will only result in delay and differing legal standards applying to the same challenged

23 conduct.

24          77.       For purposes of Rule 23(b)(2), Defendant’s actions are equally applicable to

25 Plaintiff and Class Members such that the wrongdoing may be addressed by declaratory relief,

26 including a declaratory judgment concerning coverage under Business Income, Extra Expense, or
27 Civil Authority coverage relating to COVID-19.

28                                                      -11-

                                         SECOND AMENDED COMPLAINT
                                                                                     Case No. 20-cv-2951-MMC
      Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 13 of 17




 1 VI.      LEGAL CLAIMS

 2                                               COUNT I

 3                                  DECLARATORY JUDGMENT

 4                              (On Behalf of the Business Income Class)

 5          78.    Plaintiff incorporates and re-alleges the allegations set forth above.

 6          79.    Plaintiff and Class Members paid premiums in exchange for a Transportation

 7 property insurance contract that included Business Income coverage.

 8          80.    Coverage under the Business Income provisions of their Transportation insurance

 9 contracts would compensate Plaintiff and Class Members for their injuries related to COVID-19.

10          81.    Plaintiff and other Class Members have complied with all aspects of the policies

11 issued by Transportation.

12          82.    For purposes of Business Income coverage, Defendant is required to pay claims

13 related to COVID-19 because the virus caused physical damage to Plaintiff’s and Class Members’

14 Covered Property. Plaintiff and Class Members suffered lost profits or other covered amounts due

15 to the suspension or interruption of their businesses at the damaged properties.

16          83.    Defendant has denied COVID-19 related claims en masse, such that the Court can

17 effectively issue a declaratory judgment that would give all Class Members relief in determining

18 their rights with respect to Business Income coverage in their Transportation policies.
19          84.    An actual controversy exists between Defendant and Plaintiff and other Class

20 Members because Plaintiff and Class Members contend, and Defendant denies, that there are

21 claims for Business Income coverage under Transportation policies.

22          85.    Plaintiff and other Class Members are entitled to a declaratory judgment under 28

23 U.S.C. § 2201 that (a) for purposes of Business Income coverage Plaintiff’s and Class Members’

24 losses incurred in connection with necessary interruption of their businesses due to the presence of

25 COVID-19 and are insured losses; (b) Defendant is required to pay Plaintiff and other Class

26 Members for the full amount of losses incurred for Business Income coverage.
27                                              COUNT II

28                                                  -12-

                                      SECOND AMENDED COMPLAINT
                                                                                  Case No. 20-cv-2951-MMC
      Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 14 of 17




 1                                  DECLARATORY JUDGMENT

 2                               (On Behalf of the Extra Expense Class)

 3          86.    Plaintiff incorporates and re-alleges the allegations set forth above.

 4          87.    Plaintiff and Class Members paid premiums in exchange for a Transportation

 5 property insurance contract that included Extra Expense coverage.

 6          88.    Coverage under the Extra Expense provisions of their Transportation insurance

 7 contracts would compensate Plaintiff and Class Members for their injuries related to COVID-19.

 8          89.    Plaintiff and other Class Members have complied with all aspects of the policies

 9 issued by Transportation.

10          90.    For purposes of the Extra Expense coverage, Defendant is required to pay claims

11 related to COVID-19 because Plaintiff and Class Members paid or incurred costs in a period of

12 restoration of their Covered Property because they took precautions; performed repairs; purchased

13 equipment or other services due to COVID-19; or otherwise incurred expenses that were directly

14 due to the interruption or suspension of their businesses.

15          91.    Defendant has denied COVID-19 related claims en masse, such that the Court can

16 effectively issue a declaratory judgment that would give all Class Members relief in determining

17 their rights with respect to Extra Expense coverage in their Transportation policies.

18          92.    An actual controversy exists between Defendant and Plaintiff and other Class
19 Members because Plaintiff and Class Members contend, and Defendant denies, that there are

20 claims for Extra Expense coverage under Transportation policies.

21          93.    Plaintiff and other Class Members are entitled to a declaratory judgment under 28

22 U.S.C. § 2201 that (a) for purposes of Extra Expense coverage, the amounts paid or incurred by

23 Plaintiff and Class Members during the period of restoration of access to their Covered Property

24 are insured losses; (b) Defendant is required to pay Plaintiff and other Class Members for the full

25 amount of losses incurred for Extra Expense coverage.

26                                              COUNT III
27                                  DECLARATORY JUDGMENT

28                                                  -13-

                                      SECOND AMENDED COMPLAINT
                                                                                  Case No. 20-cv-2951-MMC
      Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 15 of 17




 1                               (On Behalf of the Civil Authority Class)

 2          94.     Plaintiff incorporates and re-alleges the allegations set forth above.

 3          95.     Plaintiff and Class Members paid premiums in exchange for a Transportation

 4 property insurance contract that included Civil Authority coverage.

 5          96.     Coverage under the Civil Authority provisions of their Transportation insurance

 6 contracts would compensate Plaintiff and Class Members for their injuries related to COVID-19.

 7          97.     Plaintiff and other Class Members have complied with all aspects of the policies

 8 issued by Transportation.

 9          98.     For purposes of Civil Authority coverage, Defendant is required to pay for the lost

10 profits other covered amounts that were caused by the issuance of orders, such as executive

11 orders, closing and suspending business operations due to the physical presence of the virus that

12 causes COVID-19 in close proximity to the Covered Property under Plaintiff’s and Class

13 Members’ property policies issued by Transportation.

14          99.     Defendant has denied COVID-19 related claims en masse, such that the Court can

15 effectively issue a declaratory judgment that would give all Class Members relief in determining

16 their rights with respect to Civil Authority coverage in their Transportation policies.

17          100.    An actual controversy exists between Defendant and Plaintiff and other Class

18 Members because Plaintiff and Class Members contend, and Defendant denies, that there are
19 claims for Civil Authority coverage under Transportation policies.

20          101.    Plaintiff and other Class Members are entitled to a declaratory judgment under 28

21 U.S.C. § 2201 that (a) for purposes of Civil Authority coverage, the interruption or suspension of

22 Plaintiff’s and Class Members’ businesses have led to insured losses under their Transportation

23 policies; (b) Defendant is required to pay Plaintiff and other Class Members for the full amount of

24 losses incurred for Civil Authority coverage.

25                                               COUNT IV

26                                      BREACH OF CONTRACT
27                     (On Behalf of Plaintiff O’Brien In Its Individual Capacity)

28                                                   -14-

                                       SECOND AMENDED COMPLAINT
                                                                                   Case No. 20-cv-2951-MMC
      Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 16 of 17




 1          102.   Plaintiff incorporates and re-alleges the allegations set forth above.

 2          103.   Defendant’s policy is an insurance contract under which Plaintiffs paid premiums

 3 in exchange for Defendants’ promise to pay claims for losses covered by the policy.

 4          104.   Plaintiff complied with all applicable provisions of the Policy, including payment

 5 of premiums. Defendant has failed to comply with its obligations under the Policy’s terms.

 6          105.   Defendant, by letter, rejected Plaintiff’s claims under the Policy.

 7          106.   By denying coverage, Defendant has breached its obligations and promises made

 8 under the policy. More specifically, Defendant has breached its duty to pay out Plaintiff’s losses

 9 and other amounts due under the Business Income, Extra Expenses, and Civil Authority coverages

10 discussed above.

11          107.   As a proximate result of Defendant’s breach of the Policy, Plaintiff has sustained

12 and continues to sustain damages for which Defendant is liable, in an amount to be established at

13 trial.

14 VII.     REQUEST FOR RELIEF
15          Plaintiff, individually and on behalf of the other Class members, respectfully requests that

16 the Court:

17          a. Enter judgment in their favor on all Counts;

18          b. Certify the proposed nationwide Classes, appoint Plaintiff as a representative of the
19              Class, and designate Plaintiff’s counsel as counsel for the Class;

20          c. Pay Plaintiff its losses and other amounts due under the Policy;

21          d. Direct Defendant to pay attorneys’ fees and costs of suit; and

22          e. Order such other and further relief as may be just and proper.

23 VIII. JURY DEMAND

24          Plaintiff hereby demands a trial by jury on all claims so triable.

25

26          Dated: November 2, 2020
                                                   SCHNEIDER WALLACE COTTRELL
27                                                 KONECKY LLP
28                                                   -15-

                                       SECOND AMENDED COMPLAINT
                                                                                     Case No. 20-cv-2951-MMC
     Case 3:20-cv-02951-MMC Document 44 Filed 11/02/20 Page 17 of 17




                                      /s/ Matthew S. Weiler
 1                                    Todd M. Schneider (SBN 158253)
 2                                    Joshua G. Konecky (SBN 182897)
                                      Matthew S. Weiler (SBN 236052)
 3                                    2000 Powell Street, Suite 1400
                                      Emeryville, CA 94608
 4                                    Telephone: (415) 421-7100
                                      tschneider@schneiderwallace.com
 5
                                      jkonekcy@schneiderwallace.com
 6                                    mweiler@schneiderwallace.com

 7                                    Peter B. Schneider (pro hac vice forthcoming)
                                      Edward R. Batten (pro hac vice forthcoming)
 8                                    Ryan R. Hicks (pro hac vice forthcoming)
                                      3700 Buffalo Speedway, Suite 300
 9
                                      Houston, Texas 77098
10                                    Telephone: (713) 338-2560
                                      Facsimile: (415) 421-7105
11                                    pschneider@schneiderwallace.com
                                      ebatten@schneiderwallace.com
12                                    rhicks@schneiderwallace.com
13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28                                      -16-

                             SECOND AMENDED COMPLAINT
                                                                   Case No. 20-cv-2951-MMC
